            Case 8:20-bk-03608-CPM                  Doc 65-2    Filed 05/26/20           Page 1 of 2




                                     Exhibit 1—49 Franchise Locations




                Rest.                                                                                        Zip
                                          Address                           City                 State
            #                                                                                            Code
                                4098 Nolensville Pike,
1               470                                                    Nashville                 TN         37211
                        Harding Mall
2               476             2219 Gallatin Pike N                   Madison                   TN         37115
3               477             9940 Pineville-Matthews Rd             Pineville                 NC         28134
4               491             1101 Lanada Rd                         Greensboro                NC         27407
5               492             9253 East Independence Blvd            Matthews                  NC         28105
6               498             900 Longpine Rd                        Burlington                NC         27215
7               574             65 Peppers Ferry Rd NW                 Christiansburg            VA         24073
8               585             1540 General Booth Blvd                Virginia Beach            VA         23454
9               587             109 University Blvd                    Harrisonburg              VA         22801
10              589             3179 Linden Dr                         Bristol                   VA         24202
11              595             1740 Rio Hill Center Rd                Charlottesville           VA         22901
                                                                       Winston-
12              4403            1295 Silas Creek Parkway                                         NC         27127
                                                               Salem
13              4405            504 Cox Rd                             Gastonia                  NC         28054
14              4407            110 E Parris Ave                       High Point                NC         27262
15              4408            3009 Capital Blvd                      Raleigh                   NC         27604
16              4414            2415 US HWY 70 SE                      Hickory                   NC         28602
17              4416            3191 N. Main St                        Anderson                  SC         29621
18              4417            800 Cloverleaf Plaza                   Kannapolis                NC         28083
19              4423            105 Faith Rd                           Salisbury                 NC         28146
20              4424            817 First Colonial Rd                  Virginia Beach            VA         23451
21              4431            134 W Woodlawn Rd                      Charlotte                 NC         28217
22              4435            1201 East Stone Dr                     Kingsport                 TN         37660
23              4440            3214 Peoples St                        Johnson City              TN         37604
24              4442            5016 Old Hickory Blvd                  Hermitage                 TN         37076
                                8135 Warren H. Abernathy
25              4448                                                   Spartanburg               SC         29301
                        Hwy
26              4451            5420 Target Dr                         Antioch                   TN         37013
27              4458            1106 East Dixie Dr                     Asheboro                  NC         27203
28              4505            1821 North Pointe Dr                   Durham                    NC         27705
29              4506            8146 South Tryon St                    Charlotte                 NC         28273
30              419             1031 Assembly St                       Columbia                  SC         29201
31              494             1661 E Broad St                        Statesville               NC         28625
32              530             1412 Richmond Rd                       Williamsburg              VA         23185
33              597             170 Front Royal Pike                   Winchester                VA         22602



DOCS_DE:228658.7 18037/004
            Case 8:20-bk-03608-CPM                 Doc 65-2    Filed 05/26/20      Page 2 of 2



                Rest.                                                                                  Zip
                                           Address                       City              State
            #                                                                                      Code
34              2027            747 E Rochambeau Dr                 Williamsburg           VA         23188
35              3105            700 E Dixon Blvd.                   Shelby                 NC         28152
36              3139            16815 Caldwell Creek Drive          Huntersville           NC         28078
37              3218            779 Team Blvd.                      Smyrna                 TN         37167
38              3326            6800 Charlotte Pike, Ste 117        Nashville              TN         37209
                                336 South Sharon Amity
39              3327                                                Charlotte              NC         28211
                        Road
40              3367            478 River Highway                   Mooresville            NC         28117
                                1203 Murfreesboro Road, Ste
41              3383                                                Franklin               TN         37064
                        190
42              3423            16015-A Lancaster Highway           Charlotte              NC         28277
                                2214 Elliston Place, Suite
43              3427                                                Nashville              TN         37203
                        102
44              3450             825 Nashville Pike, Suite D        Gallatin               TN         37066
                                 5335 Ballantyne Commons
45              3453                                                Charlotte              NC         28277
                        Parkway, Suite 200
46              3472             702 Blowing Rock Road              Boone                  NC         28607
                                 3001 Hillsborough St. Ste.
47              3487                                                Raleigh                NC         27607
                        116
                                 5815 Highland Shoppes
48              3488                                                Charlotte              NC         28269
                        Drive, Suite 100
49              3502             1602 Haynes Street                 Clarksville            TN         37043




                                                         2
DOCS_DE:228658.7 18037/004
